FLORIDA SUPREME COURT

                NOTICE OF CORRECTION
                                               DATE: May 13, 2021

CASE OF: HECTOR SANCHEZ-TORRES V. STATE OF FLORIDA

DOCKET NO.: SC19-211           OPINION FILED: March 12, 2020

                 ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE
ABOVE OPINION:

On page 9, last line, “evidence presented at the evidentiary hearing”
was changed to “record.”
On page 11, line 6, “at the evidentiary hearing” was deleted.
On page 11, line 12, “at the evidentiary hearing as well, stating” was
deleted.
On page 12, lines 4-5, “at the evidentiary hearing” was deleted.
On page 13, line 5, “evidence presented at the evidentiary hearing
fails to” was changed to “record does not.”


SIGNED: OPINION CLERK